Title: To George Washington from Lewis Nicola, 10 October 1789
From: Nicola, Lewis
To: Washington, George


          
            Sr
            Philada 10th October 1789
          
          Relying on your Excellencies goodness to excuse my trespassing on your time devoted to so important attentions I take the liberty to inform you that the, to me, unfortunate resolve of Congress passed in 1785 not allow any State interest paid by them to publick creditors, having occasioned a general belief that the State of Pensylvania would pay any more to its citizens compelled me to try some other means of supporting my family, to accomplish which I was obliged to sell my certificates at three fourths loss, but miscarrying in my schemes I was reduced to the necessity of accepting an employment degrading to that I had the honour to fill under the United States, and more immediately under your command. This employment is Keeper of the publick Workhouse in this city & one years experience shewing that the income is inadequate to providing a maintenance & enabling me to discharge some pecuniary obligations I am under compels me to look up to your Excellency. I am informed that an officer is to be appointed in each State for the purpose of inspecting & paying the Pensioners, should you not think me disqualified & are not already engaged I entreat your appointing me to that office.
          Not to trespass further I shall only request you will present my respects to Mrs Washington & accept from Your Excellencies Most humle and Obedient Servant
          
            Lewis Nicola
          
        